          Case 1:21-mj-00218-ZMF Document 5 Filed 02/20/21 Page 1 of 24




                         UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA


 UNITED STATES OF AMERICA                          :
                                                   :
         v.                                        : MAGISTRATE NO. 21-MJ-218 (ZMF)
                                                   :
 WILLIAM CHRESTMAN,                                :
                                                   :
                                                   :
                   Defendant.                      :

                          MOTION FOR EMERGENCY STAY AND
                           FOR REVIEW OF RELEASE ORDER

       On January 6, 2021, the defendant, a member of the Proud Boys, engaged with others in

an armed insurrection aimed at defeating the Constitution and interrupting the peaceful transfer of

presidential power. Armed with an axe handle and clad in camouflage, tactical gear, and a helmet

marked with orange duct tape so that his co-conspirators could identify him, the defendant stormed

the Capitol to hinder the Senate’s certification of the Electoral College vote. Encouraging others

to do the same, the defendant impeded law enforcement’s efforts to protect the Capitol, and aided

the armed, hours-long occupation of the U.S. Capitol by insurrectionists.

       Upon returning home after the insurrection, comprehending his crimes and realizing that

the insurrection was the subject of a criminal investigation, the defendant instructed one of his co-

conspirators to hold his firearms. He attempted further to scrub any trace of his presence at the

Capitol by disposing of the clothing and gear he wore during the insurrection. The defendant poses

not just a clear and present danger to the community, but is also a risk of both flight and obstruction

of justice. He should therefore be detained pending trial. The government now appeals a February

19, 2021 release order by a Magistrate Judge in the District of Kansas and moves the court to issue

an emergency stay of release until that appeal is resolved.


                                                  1
           Case 1:21-mj-00218-ZMF Document 5 Filed 02/20/21 Page 2 of 24




    I.    BACKGROUND

          A.     Procedural Posture

         On February 11, 2021, the defendant was arrested in his home state of Kansas on an arrest

warrant issued from the United States District Court for the District of Columbia by Magistrate

Judge Zia M. Faruqui in connection with a Criminal Complaint charging the defendant with

Conspiracy (18 U.S.C. § 371); Civil Disorder (18 U.S.C. § 231(a)(3)); Obstruction of an Official

Proceeding (18 U.S.C. § 1512(c)(2)); Threatening to Assault a Federal Law Enforcement Officer

(18 U.S.C. § 115(a)(1)(B)); Knowingly Entering or Remaining an any Restricted Building or

Grounds without Lawful Authority and with a Dangerous Weapon (18 U.S.C. §§ 1752(a)(1) and

(2); 18 U.S.C. § 1752(b)(1)(A)); and Disorderly Conduct on Capitol Grounds (40 U.S.C.

§§ 5104(e)(2)(D) and (G)).1

         The defendant was held at his initial appearance on February 12, 2021 pursuant to 18

U.S.C. § 3142(f)(1)(E) on a three-day hold pending his detention hearing. At the detention

hearing on February 17, 2021, the United States renewed its motion to detain the defendant

without bond pending trial. The defendant is subject to detention pursuant to 18 U.S.C. §§

3142(f)(1)(E), 3142(f)(2)(A), and 3142(f)(2)(B). The presiding Magistrate Judge ultimately

denied the government’s detention motion and issued an order releasing Defendant with certain

conditions on Friday, February 19, 2021. Still, the Magistrate Judge called this case a “very close

call.” Following the order of release, the United States immediately moved to stay the defendant’s

release pending its appeal. The Magistrate Judge has not yet ruled on this motion. The defendant

remains detained until likely Monday, February 22 so that he can be affixed with a GPS


1
 The defendant was charged alongside four other co-conspirators in 21-mj-218: Christopher
Kuehne, Louis Enrique Colon, Felicia Konold, and Cory Konold.
                                                 2
         Case 1:21-mj-00218-ZMF Document 5 Filed 02/20/21 Page 3 of 24




monitoring device and meet other conditions.

         B.     Statement of Facts

       On January 6, 2021, a joint session of the United States Congress convened at the United

States Capitol, which is located at First Street, SE, in Washington, D.C. The U.S. Capitol is secured

24 hours a day by U.S. Capitol Police. Restrictions around the U.S. Capitol include permanent and

temporary security barriers and posts manned by U.S. Capitol Police. Only authorized people with

appropriate identification are allowed access inside the U.S. Capitol. On January 6, 2021, the

exterior plaza of the U.S. Capitol was also closed to members of the public. During the joint

session, elected members of the United States House of Representatives and the United States

Senate were meeting in separate chambers of the United States Capitol to certify the vote count of

the Electoral College of the 2020 Presidential Election, which had taken place on November 3,

2020. The joint session began at approximately 1:00 p.m. Shortly thereafter, by approximately

1:30 p.m., the House and Senate adjourned to separate chambers to resolve a particular objection.

Vice President Mike Pence was present and presiding, first in the joint session, and then in the

Senate chamber.

       As the proceedings continued in both the House and the Senate, and with Vice President

Mike Pence present and presiding over the Senate, a large crowd gathered outside the U.S. Capitol.

As noted above, temporary and permanent barricades were in place around the exterior of the U.S.

Capitol building, and U.S. Capitol Police were present and attempting to keep the crowd away

from the Capitol building and the proceedings underway inside.

       At such time, the certification proceedings still underway and the exterior doors and

windows of the U.S. Capitol were locked or otherwise secured. Members of the U.S. Capitol Police

attempted to maintain order and keep the crowd from entering the Capitol; however, shortly after


                                                 3
          Case 1:21-mj-00218-ZMF Document 5 Filed 02/20/21 Page 4 of 24




2:00 p.m., individuals in the crowd forced entry into the U.S. Capitol, including by breaking

windows and by assaulting members of the U.S. Capitol Police, as others in the crowd encouraged

and assisted those acts.

       Shortly thereafter, at approximately 2:20 p.m. members of the United States House of

Representatives and United States Senate, including the President of the Senate, Vice President

Mike Pence, were instructed to—and did—evacuate the chambers. Accordingly, the joint session

of the United States Congress was effectively suspended until shortly after 8:00 p.m. Vice

President Pence remained in the United States Capitol from the time he was evacuated from the

Senate Chamber until the sessions resumed.

       During national news coverage of the aforementioned events, video footage which

appeared to be captured on mobile devices of persons present on the scene depicted evidence of

violations of local and federal law, including scores of individuals inside the U.S. Capitol building

without authority to be there. Among those persons was Defendant William Chrestman, who

traveled from his home in the State of Kansas to participate in the riot at the United States Capitol

on January 6, 2021.

       Proud Boys is a nationalist organization with multiple U.S. chapters and potential activity

in other Western countries. The group describes itself as a “pro-Western fraternal organization for

men who refuse to apologize for creating the modern world; aka Western Chauvinists.” Proud

Boys members routinely attend rallies, protests, and other First Amendment-protected events,

where certain of its members sometimes engage in acts of violence against individuals whom they

perceive as threats to their values. The group has an initiation process for new members, which

includes the taking of an “oath.” Proud Boys members often wear the colors yellow and black, as

well as other apparel adorned with Proud Boys-related logos and emblems.


                                                 4
          Case 1:21-mj-00218-ZMF Document 5 Filed 02/20/21 Page 5 of 24




       Beginning as early as December 2020, public communications from Proud Boys organizers

encouraged members of the Proud Boys to attend the January 6, 2021, demonstration in

Washington, D.C. Such communications included messages sent by the self-described chairman

of the Proud Boys, Enrique Tarrio. For example, on or about December 29, 2020, Tarrio posted a

message on the social media site Parler about the demonstration planned for January 6, 2021.

Among other things, Tarrio announced that the Proud Boys would “turn out in record numbers on

Jan 6th but this time with a twist… We will not be wearing our traditional Black and Yellow. We

will be incognito and we will be spread across downtown DC in smaller teams. And who

knows….we might dress in all BLACK for the occasion.” The statement about dressing in “all

BLACK” is a reference to dressing like the group known as “Antifa,” who the Proud Boys have

identified as an enemy of their movement and who are frequently depicted in the media clad in

black clothing. The post was accessible to any users or guests of Parler’s site, and it was reported

in the media.

       On or around the same day, Joseph Biggs, a self-described organizer of the Proud Boys,

posted a similar message on Parler in which he stated, among other things, “We will not be

attending DC in colors. We will be blending in as one of you. You won’t see us. You’ll even think

we are you . . .We are going to smell like you, move like you, and look like you. The only thing

we’ll do that’s us is think like us! Jan 6th is gonna be epic.” I understand that, in referring to “you”

Biggs was directing these statements at “Antifa,” who are frequently depicted in the media as

wearing black clothing at rallies and counter-protests.

       On January 6, 2021, a large group of Proud Boys were captured on publicly-available video

marching in a group on Constitution Avenue, Northwest, in the area around First Street, Northwest.

The group march was led by, among others, Proud Boys organizers Joseph Biggs and Ethan


                                                   5
         Case 1:21-mj-00218-ZMF Document 5 Filed 02/20/21 Page 6 of 24




Nordean, who have both been charged by complaint.2 The group was engaged in various chants

and response calls, including “F*** Antifa!” and “Whose streets? Our streets!” The defendant and

his co-conspirators were observed within this group.

      A review of open source media depicted the defendant interacting with several members of

the Proud Boys near the Capitol before it was breached. The image below depicts the defendant,

wearing black and camouflage clothing, a black baseball cap, and tactical vest (left)

communicating with a Proud Boy leader, Ethan Nordean (right).




      The same group of Proud Boys were later captured on publicly-available video moving

toward the pedestrian entrance to the Capitol grounds on First Street, Northwest. The group

continued to be led by Proud Boy organizers Joseph Biggs and Ethan Nordean. As depicted in the




2
 On January 19, 2021, Joseph Biggs was charged by criminal complaint for violations of 18 U.S.C.
§§ 1512(c), 1752(a), and 40 U.S.C. §§ 5104(e)(2)(D) and (F). United States v. Joseph Biggs, 21-
mj-126. On February 2, 2021, Ethan Nordean was charged by criminal complaint for violations of
18 U.S.C. §§ 1361, 2 and 18 U.S.C. § 1512(c)(2), among other charges, in connection with his
actions at the U.S. Capitol on January 6, 2021. United States v. Ethan Nordean, 21-mj-195.

                                               6
         Case 1:21-mj-00218-ZMF Document 5 Filed 02/20/21 Page 7 of 24




images below, marching among this group was the defendant and the other members of the charged

conspiracy in 21-mj-218. Walking within feet of the defendant are other identified Proud Boys,

such as William Pepe, who has been indicted for his conduct on January 6, 2021.3




      The Defendant and His Co-Conspirators’ Conduct at the Capitol on January 6, 2021

      Shortly before 1:00 p.m., a large crowd, including a large group of Proud Boys, gathered

near the pedestrian entrance to the Capitol grounds on First Street. The entrance was secured by a

small number of U.S. Capitol Police, who stood behind a waist-high metal barrier. Shortly

thereafter, two men advanced toward the waist-high metal gate. The crowd followed. The

defendant and some of his co-conspirators moved to the front of the crowd during the initial

confrontation with law enforcement. The defendant appeared to have a black helmet with a piece

of orange tape hanging from his backpack (circled in yellow below). This orange tape is similar in

kind and character to the orange tape affixed to the headwear of the defendant’s co-conspirators.


3
  William Pepe was charged by indictment on January 29, 2021, in a Conspiracy with another
identified Proud Boy, Dominic Pezzola in 21-cr-52, with violations of 18 U.S.C. §§ 231, 1512(c),
among other charges, in connection with his actions at and inside the U.S. Capitol on or about
January 6, 2021.

                                                7
         Case 1:21-mj-00218-ZMF Document 5 Filed 02/20/21 Page 8 of 24




In fact, one of the defendant’s co-conspirators carried two rolls of the same type of orange tape on

his backpack while advancing throughout the Capitol and its grounds.




      Within minutes, the crowd overwhelmed the U.S. Capitol Police officers seen at the top of

the steps in the image above. The metal barricades were toppled, and the crowd advanced toward

the Capitol. Moments later, the defendant and some of his co-conspirators had moved past the

barrier and placed themselves at or near the front of the crowd at the next police barrier.

      As Capitol Police began to form another line closer to the Capitol, the defendant and some

of his co-conspirators were among those at the front of the crowd. The defendant then stood

directly in front of Capitol Police officers who were attempting to guard the Capitol. The defendant

yelled at the Capitol Police officers, “You shoot and I’ll take your fucking ass out!” At a different

point, Capitol Police officers attempted to arrest one person from the crowd, and the defendant

encouraged other members of the crowd to stop the Capitol Police from arresting him. Among

other things, the defendant said to other members of the crowd, “Don’t let them take him!” The


                                                 8
         Case 1:21-mj-00218-ZMF Document 5 Filed 02/20/21 Page 9 of 24




defendant carried a wooden club or axe handle that was initially disguised as a flag. As shown

below, the flag can be seen wrapped around the wooden club or axe handle




      The next police line was soon overwhelmed and outflanked by crowds of people as they

crowd advanced to the front plaza of the U.S. Capitol. The defendant and some of his co-

conspirators again moved to the front of the crowd and stood directly in front of law enforcement

officers who were attempting to guard the Capitol. The defendant put on the black helmet with

orange tape, and he can be seen holding what appears to be the same wooden club or axe handle

discussed above. In the image below, the wooden club or axe handle has been stripped of the flag.




                                               9
         Case 1:21-mj-00218-ZMF Document 5 Filed 02/20/21 Page 10 of 24




      Shortly thereafter, the defendant removed the black helmet and donned what appears to be

a respirator. The helmet with orange tape that had been worn by the defendant was then worn

briefly by one of his co-conspirators.




                                             10
         Case 1:21-mj-00218-ZMF Document 5 Filed 02/20/21 Page 11 of 24




      Video footage taken during the event also captured the defendant addressing the crowd of

people who had unlawfully assembled on the Capitol grounds. At one point, the defendant turned

to face the crowd and shouted: “Whose house is this?” The crowd responded, “Our house!” The

defendant shouted, “Do you want your house back?” The crowd responded, “Yes!” The defendant

then shouted back, “Take it!”

      At another point while outside the Capitol, and as seen in the image below, the defendant

and some of his co-conspirators and others used their hands and bodies in an effort to disrupt or

dismantle the metal barriers that officers were using to control the crowd.




                                                11
         Case 1:21-mj-00218-ZMF Document 5 Filed 02/20/21 Page 12 of 24




    The Defendant and His Co-Conspirators’ Conduct Inside the Capitol on January 6, 2021

       The defendant and his co-conspirators subsequently entered the U.S. Capitol and appeared

together at various locations inside the building. For example, footage obtained from surveillance

cameras inside the Capitol, along with open source video, depicts efforts by law enforcement

officers to lower metal barriers in the tunnels underneath the Capitol. These metal barriers are

designed to seal off areas of the Capitol and were deployed in an effort to control the crowd.

Capitol Police officers were positioned on the other side of the metal barriers, which were being

lowered to prevent the crowd from advancing. The defendant and all but one of his co-conspirators

took deliberate steps to prevent the barriers from closing. The defendant and his co-conspirators’

actions were intended to and did serve to prevent law enforcement from securing areas of the

Capitol against unlawful entrants.

       One of the defendant’s co-conspirators can be seen intentionally obstructing the operations

of the metal barriers by attempting to stop them from closing by placing her arm in the path of the

barriers. Law enforcement officers can be seen standing on the other side of the barrier.




                                                12
    Case 1:21-mj-00218-ZMF Document 5 Filed 02/20/21 Page 13 of 24




\



                                  13
         Case 1:21-mj-00218-ZMF Document 5 Filed 02/20/21 Page 14 of 24




       At around the same time and in the same general location in the Capitol, the defendant took

a similar action to obstruct the metal barriers with a wooden club or axe handle.




       As shown below, the defendant and his co-conspirators can be seen standing near one

another, and the surveillance video appears to show them gesturing and calling out to one another

as law enforcement officers attempted to lower the barriers.4




4
  Proud Boys Nicholas Ochs and Nicholas DeCarlo can be seen in the background recording the
unlawful conduct with their phones and other devices. As this Court is particularly aware, Ochs
and DeCarlo were indicted on February 3, 2021 in 21-cr-73 (BAH), for a Conspiracy to commit
violations of 18 U.S.C. § 1512(c), among other charges, in connection with their actions at and
inside the U.S. Capitol on or about January 6, 2021.


                                                14
         Case 1:21-mj-00218-ZMF Document 5 Filed 02/20/21 Page 15 of 24




       One of the defendant’s co-conspirators grabbed what appears to be a podium and placed

the podium strategically in the track of one of the barriers, which action would likely prevent the

barrier from closing. Shortly after that co-conspirator obstructed the path of one door with the

podium, another co-conspirator grabbed a chair and placed it in the path of a separate barrier.




                                                15
        Case 1:21-mj-00218-ZMF Document 5 Filed 02/20/21 Page 16 of 24




       In a different surveillance video from a different part of the Capitol, the defendant and his

co-conspirators can again be seen in close proximity to one another while interacting with several

other persons who unlawfully entered the Capitol.




                                                16
         Case 1:21-mj-00218-ZMF Document 5 Filed 02/20/21 Page 17 of 24




                           Search of the Defendant’s Residence

       On February 11, 2021, federal law enforcement officers executed a search warrant at the

defendant’s home. Prior to the execution of the search warrant, the defendant had been publicly

identified in local press as having participated in the riot at the Capitol on January 6, 2021.

Surveillance of the defendant’s home revealed that the defendant may have been engaged in efforts

to thwart the law enforcement investigation. For example, law enforcement agents believe the

defendant may have removed the house numbers from his residence.

       Among the items recovered from the search was his cellular telephone. Of note, that phone

was found in the dresser drawer in the bedroom of the defendant’s young child. Agents did not

recover any camouflage clothing or tactical gear similar to what the defendant’s wore on January

6, 2021. Additionally, none of the defendant’s firearms were seen by the agents during the search

of the residence. The defendant has displayed a particular rifle on social media posts several times


                                                17
        Case 1:21-mj-00218-ZMF Document 5 Filed 02/20/21 Page 18 of 24




and the posts give the impression that the firearm has significant meaning to the defendant. It is

noteworthy that rifle was absent from the defendant’s home. While interviewing one of the

defendant’s co-conspirators, investigating agents learned the defendant had asked that co-

conspirator to keep the defendant’s firearms after they returned back to Kansas following the

events of January 6, 2021.

        C.      Order for Release

        After a detention hearing in the District of Kansas, the presiding Magistrate Judge issued

 an Order of Release for Defendant on February 19, 2021 with certain conditions, including GPS

 monitoring and home confinement. In the Order, the Magistrate Judge explained that this case

 was a “very close call” and stated that the evidence in this case presents an “overwhelming case

 on the merits against the defendant.” Still, the Magistrate Judge found ultimately that there were

 conditions of release that could be fashioned, looking specifically to the defendant’s lack of

 criminal record and ties to his community. The Magistrate Judge shared the government’s

 concern about the defendant’s risk of flight and risk of obstruction, but in the end determined

 that the government did not meet its burden by presenting clear and convincing evidence to

 support those concerns.

        Following the order of release, the United States immediately moved to stay the

 defendant’s release pending its appeal. The Magistrate Judge has not yet ruled on this motion

 for stay. The defendant remains detained until likely Monday, February 22, 2021 until he can

 be affixed with a GPS monitor.

 II.    ARGUMENT

        A. This Court Has the Authority to Stay and Review the Release Order

       Title 18, U.S.C. § 3145(a) states:


                                                18
           Case 1:21-mj-00218-ZMF Document 5 Filed 02/20/21 Page 19 of 24




           (a) Review of a release order – If a person is ordered released by a magistrate, …

                 (1) the attorney for the Government may file, with the court
                 having original jurisdiction over the offense, a motion for
                 revocation of the order or amendment of the conditions of release
                 ...
           The motion shall be determined promptly.

           On the government’s motion to review a release order, this Court considers de novo the

    Magistrate Judge’s denial of pre-trial detention. In its discretion, the Court may proceed to

    rehear the evidence by recalling the witnesses, reviewing transcripts, or by proceeding through

    proffer and argument. It may take additional evidence from new witnesses or consider

    arguments not previously raised. In short, the Court may proceed as best enables it to resolve

    the question posed: whether any condition or combination of conditions will reasonably assure

    the appearance of the person as required and the safety of any other person and the community.

    As the legislative history of the 1984 Bail Reform Act amendments shows:

                  [T]he language referring to the safety of the community refers
                  to the danger that the defendant might engage in criminal
                  activity to the detriment of the community. The committee
                  intends that the concern about safety be given a broader
                  construction than merely danger of harm involving violence. . .

    See S.Rep. No. 225, 98th Cong., 2d Sess. 307, reprinted in 1984 U.S. Code Cong. & Ad.

    News 3182, 3195-3196.5


5
 To that end, it is worthwhile recalling Congress’ intent in 1984 when it enacted the current
version of the Bail Reform Act:

                  Many of the changes in the Bail Reform Act reflect the . . .
                  determination that Federal bail laws must . . . give the courts
                  adequate authority to make release decisions that give appropriate
                  recognition to the danger a person may pose to others if released.
                  . . . The constraints of the Bail Reform Act fail to grant the Courts
                  the authority to impose conditions of release geared toward
                  assuring community safety, or the authority to deny release to
                  those defendants who pose an especially grave risk to the safety
                  of the community. . . . This broad base of support for giving
                                                   19
         Case 1:21-mj-00218-ZMF Document 5 Filed 02/20/21 Page 20 of 24




         B. The Bail Reform Act Factors All Weigh in Favor of Detention

       The United States seeks detention on a number of bases. First, the United States seeks

detention pursuant to 18 U.S.C. § 3142(f)(1)(E), because not only did the defendant violently enter

the U.S. Capitol without lawful authority, but he also went in carrying a dangerous weapon, that

is, an axe handle, that he concealed initially with a flag. The United States also seeks detention

pending trial pursuant to 18 U.S.C. §§ 3142(f)(2)(A) and 3142(f)(2)(B) because the defendant

poses a serious risk of flight and because there is a serious risk that he will obstruct or attempt to

obstruct justice, or will threaten, injure, or intimidate a prospective witness (or attempt to do so).

Consequently, the government requests review of the magistrate judge’s decision to release the

defendant and seeks a further stay of the order from this Court.

       As the Court is aware, there are four factors under Section 3142(g) that the Court should

analyze in determining whether to detain the defendant pending trial: (1) the nature and

circumstances of the offense charged; (2) the weight of the evidence against the defendant; (3) his

history and characteristics; and (4) the nature and seriousness of the danger to any person or the

community that would be posed by his release. Each of these factors weighs in favor of pretrial

detention in this case.

      A.       The Nature and Circumstances of the Offenses Weigh in Favor of Detention

       The nature and circumstances of the charged offenses weigh heavily in favor of detention.

The defendant knowingly and willfully participated in a riot that was designed to prevent the



                 judges the authority to weigh risks to community safety in pretrial
                 release decisions is a reflection of the deep public concern, which
                 the Committee shares, about the growing problem of crimes
                 committed by persons on release.
 See S.Rep. No. 225, 98th Cong., 2d Sess. 307, reprinted in 1984 U.S. Code Cong. & Ad. News
 3182, 3486-3487. (Emphasis added.)

                                                 20
           Case 1:21-mj-00218-ZMF Document 5 Filed 02/20/21 Page 21 of 24




United States Congress from certifying the results of the 2020 Presidential election. Not only did

the defendant participate in the riot, at various times, he assumed a de facto leadership role by

shouting to or directing his co-conspirators and others in the crowd, including by calling out:

“Whose house is this?” and then encouraging the crowd to “Take it!” He also led his co-

conspirators throughout the Capitol building and its grounds and served as the primary coordinator

of their efforts to disrupt the efforts of law enforcement.

        Moreover, the defendant directly engaged with and interfered with law enforcement’s

efforts. Specifically, the defendant yelled at the Capitol Police officers, “You shoot and I’ll take

your fucking ass out!” And when Capitol Police officers attempted to arrest one person from the

crowd, the defendant encouraged other members of the crowd to stop the Capitol Police from

arresting him.

        Words alone may never communicate the true nature of the crimes that were carried out on

January 6. It is an event that cannot be measured in the number dead, injured, or wounded, but

rather in the destabilizing effect that it has had on this country. This destabilizing effect is precisely

what the defendant envisioned when he lead others to participate with other Proud Boys in the riot

at the Capitol building.

      B.      The Weight of the Evidence Weighs in Favor of Detention

        The weight of the evidence against Defendant weighs strongly in favor of detention.

Dozens of videos and photographs exist to prove the defendant’s participation in the Capitol riot

on January 6, 2021. As the Magistrate Judge in Kanas stated, the amount of evidence against the

defendant is overwhelming, to the point where “ultimate conviction is highly probable.”

      C.         The Defendant’s History and Characteristics Weigh in Favor of Detention

        Though the defendant’s criminal record is limited with a firearms arrest in the mid-1990s,


                                                   21
         Case 1:21-mj-00218-ZMF Document 5 Filed 02/20/21 Page 22 of 24




his character weighs in favor of detention. The defendant served as the de facto leader of this

particular group of Proud Boys from the Kansas City area who violently stormed the Capitol on

January 6. His violent actions and words on that day, especially directed toward U.S. Capitol

Police Officers underscore the defendant’s contempt for the peaceful, orderly function of

government. This shows that, if the defendant were released, it is unlikely that he would abandon

this ideology that led he and others to “take” the Capitol, as he directed them. Just more than one

month has passed since this disturbing incident, and still the Capitol remains on high alert. The

Capitol and other seats of government are made less safe with the release of leaders of the violence

on January 6, like the defendant.

       D.      The Danger to the Community Created by Defendant’s Release Weighs in
               Favor of Detention

              The Defendant Poses a Substantial Risk of Danger to the Community

       The defendant poses a substantial risk of danger to the community if he is released. His

actions on January 6, 2021, demonstrated utter disregard for basic safety of others, including law

enforcement officers, and a willingness to flout authority in support of mayhem. The defendant

encouraged others to violate the law and took active measures to make it easier for others to violate

the law by disrupting barriers and other conduct to obstruct U.S. Capitol Police. Further, the

defendant readily recruited two individuals from Arizona to join members of the Kansas City

Proud Boys, who then participated in the crime spree on U.S. Capitol grounds.

       There is no reason to believe that the defendant, his co-conspirators, or any of those Proud

Boy associates who engaged in unlawful activities on January 6, 2021, are any less interested in

fomenting rebellion than they were on January 6, 2021. If nothing else, the events of January 6,

2021, have exposed the size and determination of certain groups in the United States, and their

willingness to place themselves and others in danger to further their ideology. Releasing the

                                                 22
         Case 1:21-mj-00218-ZMF Document 5 Filed 02/20/21 Page 23 of 24




defendant to rejoin their fold and plan their next attack poses a potentially catastrophic risk of

danger to the community.

                The Defendant Poses a Serious Risk of Flight and Obstruct Justice

       Defendant Chrestman also poses a serious risk of flight. While he may have long-term ties

to the Kansas City area, the removal of firearms, the disposal or removal of camouflage clothing,

the disposal or removal of tactical gear, the disposal or removal of the respirator, the disposal or

removal of the wood club or axe handle, and the secretion of his cellular phone in his young child’s

dresser drawer all point to calculated efforts to distance himself from the crimes committed on

January 6, 2021. Those actions suggest responses to guilty acts, which leads to the conclusion that

the defendant is not amenable to conditions that could be imposed by this Court to ensure his

appearance at future court hearings. Further, because others in his conspiracy have spoken with

law enforcement about the defendant’s actions and may wish to continue providing information to

law enforcement, the orderly investigation of the case could be jeopardized by the defendant’s

release. Given the defendant’s conduct during and after this case, the defendant poses a risk to

intimidate both known and unknown co-conspirators.

                                          CONCLUSION

       This Court has the authority to stay the Magistrate Judge from the District of Kansas’s

order to release Defendant pending trial in this case. Moreover, this Court has the authority to

overrule that decision and order that the defendant be detained and transferred to the District of

Columbia pending trial. This case warrants such an exercise of the Court’s authority. This case

involves a presumption of detention, and all four of the Bail Reform Act factors weigh heavily in

favor of detention in this case. There is no condition, or combination of conditions, that will ensure

the safety of the community if the defendant is released.


                                                 23
Case 1:21-mj-00218-ZMF Document 5 Filed 02/20/21 Page 24 of 24




                                   Respectfully submitted,

                                   MICHAEL R. SHERWIN
                                   Acting United States Attorney
                                   NY Bar No. 4444188

                            By:    /s/Christopher A. Berridge_______
                                   Christopher A. Berridge
                                   Assistant United States Attorney
                                   GA Bar No. 829103
                                   555 4th Street, N.W.
                                   Washington, DC 20530
                                   Desk: (202) 252-6685
                                   Mobile: (202) 740-1738
                                   Christopher.Berridge@usdoj.gov




                              24
